Exhibit 10.2 

 

CONVERTIBLE PROMISSORY NOTE

 

$100,000   May 19, 2017





 

FOR VALUE RECEIVED, ShareRails, LLC, a Delaware limited liability company, its
assigns and successors (the “Borrower”), hereby promises to pay to the order of
Grey Cloak Tech Inc., a Nevada corporation (the “Lender”), or assigns, in
immediately available funds, the principal sum of One Hundred Thousand Dollars
($100,000). The principal hereof and any accrued but unpaid interest thereon
shall be due and payable three (3) business days after the date Lender sends
written demand to Borrower on or after April 30, 2022 in the manner set forth in
Section 6 (unless such payment date is accelerated as provided in Section 3 or
this Note is converted in the manner set forth in Section 2 hereof) (the
“Maturity Date”).

 

Payment of all amounts due hereunder shall be made at the address of the Lender
provided for in Section 6 hereof. Interest shall accrue on the unpaid principal
balance at the rate of four percent (4%) per annum on this Note from July 1,
2017, and shall continue to accrue until all unpaid principal and interest is
paid in full, however, if full payment is not made within three (3) business
days of the Maturity Date, interest shall accrue at eight percent (8%) per annum
on the balance of unpaid principal and interest.

 

1.                  LOAN. Lender has advanced funds to Borrower prior to the
date hereof in the amount of $79,295. Lender must also advance to Borrower the
amount of $10,705 on or before May 31, 2017 and the amount of $10,000 on or
before June 30, 2017 for an aggregate total amount of $100,000.

 

2.                  CONVERSION.

 

(a)               In the event that the Borrower consummates a Qualified
Financing (as defined below) prior to the Maturity Date, then the outstanding
principal balance of this Note, and any accrued and unpaid interest, will
automatically convert into Membership Units of the Borrower, or other class of
equity security of the Borrower issued in the Qualified Financing, at the
Applicable Conversion Price (as defined below) and otherwise on the same terms
and conditions as provided to the investors in such Qualified Financing (the
“Financing Conversion”). For purposes of this Note, a “Qualified Financing” will
mean a private placement of any equity securities of the Borrower for aggregate
gross proceeds of $1,000,000 or more (excluding conversion of this Note).

 

(b)               For purposes of this Note, the “Applicable Conversion Price”
will mean the lesser of (i) eighty-five percent (85%) of the price per
Membership Unit, or other class of equity security, issued in the Qualified
Financing, and (ii) the Maximum Conversion Price. The “Maximum Conversion Price”
shall be a quotient obtained by dividing (x) $6,400,000, by (y) the number of
fully-diluted Membership Units of the Borrower outstanding immediately prior to
such conversion (assuming conversion or exercise of all outstanding options,
warrants and convertible securities other than the Note) plus the number



 

of Membership Units then reserved and available for issuance under any option or
equity incentive plan.

 

(c)               If a Qualified Financing has not been consummated on the
Maturity Date, at the election of the Borrower, the remaining principal balance
of the Note and any accrued but unpaid interest, may be converted into
Membership Units of the Borrower at a price per Membership Unit and on terms to
be mutually agreed to by the Borrower and Lender (an “Optional Conversion”).

 

(d)               The Number of Membership Units, or other class of equity
security, issuable in the Financing Conversion or the Optional Conversion shall
be determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note and any accrued and unpaid interest by (y) the Applicable
Conversion Price (or in the case of the Optional Conversion, the price per
Membership Unit mutually agreed upon).

 

3.                  PREPAYMENT. The Borrower may, at its option, at any time and
from time to time, prepay all or any part of the principal balance of this Note,
without penalty or premium.

 

4.                  TRANSFERABILITY; AMENDMENT. This Note shall not be
transferred, pledged, hypothecated, or assigned by either party without the
express written consent of the other party. This Note may not be amended or
modified without the written consent of both parties.

 

5.                  DEFAULT. The occurrence of any one of the following events
shall constitute an Event of Default:

 

(a)               The non-payment, when due, of any principal or interest
pursuant to this Note;

 

(b)       The material breach of any representation or warranty in this Note. In
the event the Lender becomes aware of a breach of this Section 5(b), the Lender
shall notify the Borrower in writing of such breach and the Borrower shall have
five (5) business days after notice to cure such breach;

 

(c)       The breach of any covenant or undertaking, not otherwise provided for
in this Section 5;

 

(d)       The commencement by the Borrower of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Borrower as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Borrower for, acquiescence in, or consent by the
Borrower to, the appointment of any receiver or trustee for the Borrower or for
all or a substantial part of the property of the Borrower; or the

Page 2 of 7

 

assignment by the Borrower for the benefit of creditors; or the written
admission of the Borrower of its inability to pay its debts as they mature; or

 

(e)       The commencement against the Borrower of any proceeding relating to
the Borrower under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Borrower consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Borrower or for all or a substantial part of the property of
the Borrower, which order, judgment or decree remains undismissed for 20 days;
or a warrant of attachment, execution, or similar process shall be issued
against any substantial part of the property of the Borrower.

 

Upon the occurrence of any default or Event of Default, the Lender, may, by
written notice to the Borrower, declare all or any portion of the unpaid
principal and interest amount due to Lender, immediately due and payable, in
which event it shall immediately be and become due and payable, provided that
upon the occurrence of an Event of Default as set forth in paragraph (d) or
paragraph (e) hereof, all or any portion of the unpaid principal and interest
amount due to Lender shall immediately become due and payable without any such
notice.

 

6.                  NOTICES. Notices to be given hereunder will be in writing
and sufficient if delivered personally or sent by overnight express addressed as
follows:

 

If to Borrower: ShareRails, LLC

555 Bryant Street, Suite 555

Palo Alto, CA 94301

Attn: Joseph Nejman

Email:joseph@sharerails.com

 

If to Lender: Grey Cloak Tech, Inc.

10300 W. Charleston Blvd., Suite 13-378

Las Vegas, NV 89135

Attn: William Bossung

Email: wbossung@yahoo.com

 

with a copy to: Clyde Snow & Sessions

Attn: Brian A. Lebrecht

201 South Main Street, Suite 1300

Salt Lake City, UT 84111

 

or at such other address as Lender or Borrower may designate by ten (10) days
advance written notice to the other Party hereto.

Page 3 of 7

 

 

7.                  REPRESENTATIONS AND WARRANTIES. The Borrower hereby makes
the following representations and warranties to the Lender:

 

(a)   Properties and Assets. The Borrower is a limited liability company formed
under the laws of the State of Delaware and has the requisite authority to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted.

 

(b)   Authorization; Enforcement. The Borrower has the requisite authority to
enter into, issue, and perform this Note. This Note, when executed and
delivered, will constitute a valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

8.                  GOVERNING LAW. This Note shall be governed by and construed
in accordance with the internal laws of the State of Nevada without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Nevada or any other jurisdiction) that would cause the application of Laws of
any jurisdiction other than those of the State of Nevada.

 

9.                  SUBMISSION TO JURISDICTION. ANY LEGAL SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEVADA IN EACH CASE LOCATED IN THE
COUNTY OF CLARK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

10.              ATTORNEYS FEES. If any action, suit or proceeding is brought by
a party hereto with respect to a matter or matters covered by this Note, all
costs and expenses of the prevailing party incident to such proceeding,
including reasonable attorney fees, will be paid by the other party.

 

Page 4 of 7

 

11.              CONFORMITY WITH LAW. It is the intention of the Borrower and of
the Lender to conform strictly to applicable usury and similar laws.
Accordingly, notwithstanding anything to the contrary in this Note, it is agreed
that the aggregate of all charges which constitute interest under applicable
usury and similar laws that are contracted for, chargeable or receivable under
or in respect of this Note, shall under no circumstances exceed the maximum
amount of interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Borrower
or credited on the principal amount of this Note.

 

12.              WAIVER OF PRESENTMENT. Borrower hereby waives presentment for
payment, demand, notice of non-payment or dishonor, notice of protest and
protest of this Note.

 

13.              NON-WAIVER. No delay or omission by Lender in the exercise of
any of Lender’s rights, in full or in part hereunder, shall be construed as a
waiver thereof, or of any other rights hereunder.

 

14.              JURY TRIAL WAIVER. BORROWER, BY ITS EXECUTION HEREOF, AND
LENDER, BY ITS ACCEPTANCE HEREOF, AGREE THAT NONE OF BORROWER, LENDER, NOR ANY
PERSON OR ENTITY CLAIMING BY, THROUGH OR UNDER ANY OF THEM WILL SEEK A JURY
TRIAL IN ANY LEGAL ACTION OR PROCEEDING, WHETHER IN LAW OR IN EQUITY, THAT IS
BASED UPON OR RELATED TO (i) THIS NOTE, (ii) ANY COLLATERAL FOR THE PAYMENT
HEREOF, OR (iii) ANY DEALINGS OR RELATIONSHIP BETWEEN LENDER AND BORROWER, OR
BETWEEN LENDER AND ANY SUCH GUARANTOR, IN CONNECTION WITH ANY OF THE FOREGOING;
OR WILL SEEK TO CONSOLIDATE ANY SUCH ACTION OR PROCEEDING IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION OR PROCEEDING IN WHICH A JURY TRIAL CANNOT
OR HAS NOT BEEN WAIVED. BORROWER ACKNOWLEDGES THAT THE PROVISIONS OF THIS
SECTION HAVE BEEN FULLY DISCUSSED AND ARE UNDERSTOOD BY BORROWER, AND THAT
BORROWER AND LENDER HAVE AGREED TO THESE PROVISIONS THROUGH BARGAINING AT ARM’S
LENGTH AND IN GOOD FAITH, WITHOUT COERCION OR DURESS.

 

[remainder of page intentionally left blank; signature page to follow]

Page 5 of 7

 

IN WITNESS WHEREOF, the Borrower has signed and sealed this Promissory Note and
delivered it effective on the date first set forth above.

 

“Borrower”

 

ShareRails, LLC,   a Delaware limited liability company           /s/ Joseph
Nejman   By: Joseph Nejman   Its: President and Manager  

 

 

Page 6 of 7